UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-8041


DEVINCHE ALBRITTON,

                Plaintiff - Appellant,

          v.

EDWARD WRIGHT, Warden of Lawrenceville Correctional Center;
MR. MORGAN, Former Unit Manager of 30 building; MS. BACON,
Former counselor of 30 building; ALICE CRUTCHFIELD WILMOUTH;
SGT. GRAHAM, Former Sergeant of 30 building; MS. RAMSEY,
Grievance Coordinator; MS. BOONE, Institutional Ombudsman;
R. WOODSON, Regional Director Office,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:12-cv-00233-AWA-LRL)


Submitted:   July 21, 2016                  Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se.       Michael Gordon Matheson,
THOMPSON   MCMULLAN    PC,    Richmond,   Virginia;   Jessica   Leigh
Berdichevsky,    OFFICE    OF   THE   ATTORNEY   GENERAL,   Richmond,
Virginia;   Kate    Elizabeth    Dwyre,   U.S.   PAROLE   COMMISSION,
Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       DeVinche     Albritton    appeals       the    district    court’s      order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed    the   record      and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See Albritton v. Wright, No. 2:12-cv-00233-AWA-LRL (E.D.

Va. filed Dec. 4, 2015; entered Dec. 7, 2015).                   We dispense with

oral    argument    because     the    facts    and    legal     contentions    are

adequately    presented    in    the    materials      before    this   court    and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         3